DETAILED ACTION
         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                                                              Examiner's Note.
          Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function.  (See In re Hutchison, 69 USPQ 138.  See also, MPEP 2111.04)   As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Response to Amendment
            Applicant’s amendment necessitated new grounds of rejection. 
This action is made final in view of the new grounds of rejection.      

Claim Rejections - 35 USC § 112
         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 37   rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The above identified claims will be examined as best understood.

                Re claim 37    the phrases "the first projection”. There are insufficient antecedent basis for these limitation in the claim.
The above are only examples of such informalities.  The Applicant is required to review the entire claims and correct all such informalities.

                                                       Reference of prior art
Culver et al.  (WO 8601175, AIRCRAFT WITH INTERCHANGEABLE FUSELAGE MODULES).
Garcia et al.  (US 7837151,Method And Apparatus For The Hookup Of Unmanned/manned ("HUM") Multi Purpose Air Vehicles With Each Other).
Mia.  (US 20170158321, VERTICAL TAKE-OFF AND LANDING AIRCRAFT).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 4-6, 8-13, 32 and 33  is/are rejected under 35 U.S.C. 103 as being unpatentable over Culver. 

Re claim 1    Referring to the figures and the Detailed Description, Culver discloses:
 A modular payload airframe section for airframe of an aircraft (46), comprising:
 a storage volume defined by the modular payload airframe section for receiving a payload (Within the nose module 46 is defined a compartment 96);
 a fastener for releasably affixing the modular payload airframe section to the airframe of the aircraft (abstract and items 106); and 
wherein the modular payload airframe section forms at least part of a nose-cone of the airframe (fig. 1, item 46).  
one or more alignment pin cavities, each alignment pin cavity configured to receive an alignment pin, the alignment pin cavities and alignment pins cooperating to facilitate alignment of the modular payload airframe section with the airframe (abstract and items 66 and 106). 
	However Culver  discloses the claimed invention except for one or more alignment pin cavities defined by the modular payload airframe section and an alignment pin extending from the airframe.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include one or more alignment pin cavities defined by the modular payload airframe section and an alignment pin extending from the airframe to allow for a stronger support of the pins in the fuselage and easier alignment, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
In addition, Culver  discloses the claimed invention except for one or more alignment pin cavities defined by the modular payload airframe section and an alignment pin extending from the airframe.  It would have been an obvious matter of design choice to modify Culver to include one or more alignment pin cavities defined by the modular payload airframe section and an alignment pin extending from the airframe, since applicant has not disclosed that one or more alignment pin cavities defined by the modular payload airframe section and an alignment pin extending from the airframe solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the use of the one or more alignment pin cavities defined by the modular payload airframe section and an alignment pin extending from the airframe in Culver.

Re claim 2    Referring to the figures and the Detailed Description, Culver, as modified above, discloses: The modular payload airframe section of aim 1, wherein the fastener comprises a male member arranged for engagement with a female member disposed in the airframe of the aircraft (items 106 and 66). 

 Re claim 4    Referring to the figures and the Detailed Description, Culver, as modified above, discloses: The modular payload airframe section of  1, further comprising: a hollow nose-cone and wherein the storage volume is formed at least partly within the hollow nose-cone (Culver within the nose module 46 defines a compartment 96 within which are disposed avionics).  

Re claim 5    Referring to the figures and the Detailed Description, Culver, as modified above, discloses: The modular payload airframe section of claim 4, wherein the modular payload airframe section tapers to an apex at a first end to define the nose- cone, and is configured with the fastener at a second end located opposite the first end (Culver 46, 106).  

Re claim 6    Referring to the figures and the Detailed Description, Culver, as modified above, discloses:  The modular payload airframe section of claim 5, further comprising- a projection extending axially from the second end and forming a stepped profile with the nose-cone when viewed in a plane extending parallel to a lengthwise axis of the nose-cone (102), the projection configured to form a lap joint with a complementary shaped projection extending from a fuselage section of the airframe (Culver 102 and 52).  

Re claim 8    Referring to the figures and the Detailed Description, Culver, as modified above, discloses:  The modular payload airframe section of laim 6, wherein the stepped profile defines three contact surfaces for engagement with the complementary shaped projection extending from the fuselage section of the airframe (Culver 102 and 52).  

Re claim 9    Referring to the figures and the Detailed Description, Culver, as modified above, discloses:
The modular payload airframe section of claim 6, wherein the projection defines at least one of the one or more alignment pin cavities (Culver items 56, the nose module 46 is provided with a mating recess 56 which receives the tongue 50).  

Re claim 10    Referring to the figures and the Detailed Description, Culver, as modified above, discloses: The modular payload airframe section of claim 1 wherein the modular payload airframe section is dimensioned to form an aerodynamically smooth junction with the airframe when affixed to the airframe ( Culver fig. 11 item 46).  

Re claim 11    Referring to the figures and the Detailed Description, Culver, as modified above, discloses: The modular payload airframe section of (Culver page 10, l 10-13, wings 40 provided with internal fuel tanks (not shown).  

Re claim 12    Referring to the figures and the Detailed Description, Culver, as modified above, discloses:  The modular payload airframe section of claim 11,  further comprising a refueling wand affixed to the exterior of the modular payload airframe section (Culver page 11, l 28- page 12, l 4, ferries equipment has been construed as a refueling wand affixed to the exterior of the modular payload airframe section).  


In the alternative, Claim(s) 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Culver and further in view of Garcia. 

Re claim 12    Referring to the figures and the Detailed Description, Culver, as modified above, fails to teach as disclosed by Garcia: The modular payload airframe section of claim 11, further  comprising a refueling wand affixed to the exterior of the modular payload airframe section (24).  

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Garcia teachings of a refueling wand affixed to the exterior of the modular payload airframe section into the Culver, as modified above, to enable the aircraft to perform the aerial refueling process.

Re claim 13    Referring to the figures and the Detailed Description, Culver, as modified above, discloses: The modular payload airframe section of any one of claim 1 further comprising at least one of the following: i) a Disaster Relief Module for Medical Transport (DRA-M), ii) surveillance equipment (page 11, l 28- page 12, l 1), iii) an aerial relay station; iv) a radar module; v') a LTDAR module; vi) a chemical dispenser module configured to spray the chemical on underlying terrain in use, and vii) a cockpit arranged to accommodate a pilot; or viii) an image capture device (page 11, l 28- page 12, l 1).  

Re claim 32    Referring to the figures and the Detailed Description, Culver, as modified above, discloses: A method of forming an airframe of an aircraft, the method comprising: providing a main fuselage section representing a portion of an aircraft fuselage; providing a modular payload airframe section defining a storage volume for receiving a payload; aligning the main fuselage section and the modular payload airframe section together at a mutual interface via alignment pins extending from the main fuselage section and alignment pin cavities defined by the modular payload airframe section; and releasably locking the main fuselage section and the modular payload airframe section securely together via a fastener coupled to the modular payload airframe section, the fastener configured to latch onto a female receiving member coupled to the main fuselage section,wherein the modular payload airframe section forms at least part of a nose-cone of the airframe of the aircraft.
(Claim 32 is similar in scope to Claim 1; therefore, Claim 32 is rejected under the same rationale as Claim 1).
Re claim 33    Referring to the figures and the Detailed Description, Culver, as modified above, discloses: The modular payload airframe section of claim 2, wherein the male members are latch fingers and the female members are pin pockets having a pin, the latch fingers configured to releasably be secured to the pin in the pin pocket (Culver items 106 and 66).  



Claim(s) 24, 26, 34, 36 and 37   is/are rejected under 35 U.S.C. 103 as being unpatentable over Culver and further in view of Mia.

Re claim 24    Referring to the figures and the Detailed Description, Culver fails to teach as disclosed by Mia:   The modular payload airframe section of claim 1, wherein the modular payload airframe section is configured to couple to an aircraft frame having a pair of wings (fig 1, items 46 and 40).  
However Culver fails to teach as disclosed by Mia:   a vertical take- off and landing (VTOL) aircraft frame having a pair of wings extending from the VTOL aircraft frame, each wing supporting at least one lift rotor (¶ 0033 and fig. 1)
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Alber teachings of a vertical take- off and landing (VTOL) aircraft frame having a pair of wings extending from the VTOL aircraft frame, each wing supporting at least one lift rotor into the Culver to enable the aircraft to perform the vertical take-off and landing as needed.

Re claim 26    Referring to the figures and the Detailed Description, Culver discloses:
 An aircraft, comprising an airframe including: a fuselage (22); a pair of wings extending from the fuselage (40);, a modular payload section defining a storage volume for receiving a payload, including: a fastener  for releasably affixing the modular payload section to the airframe, wherein the modular payload section forms at least part of a nose-cone of the airframe when affixed to the airframe.  
(Claim 26 is similar in scope to Claim 1; therefore, Claim 26 is rejected under the same rationale as Claim 1).
However Culver fails to teach as disclosed by Mia: each wing defining at least one rotor lift housing configured to receive a lift rotor (rotor housings 18.4, 20.4).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Mia teachings of each wing defining at least one rotor lift housing configured to receive a lift rotor into the Culver to enable the aircraft to perform the vertical take-off and landing as needed.

Re claim 34    Referring to the figures and the Detailed Description, Culver, as modified above, discloses:  The aircraft of claim 26, wherein the fastener defines a latch finger, the latch finger configured to releasably couple to a pin in a pin pocket defined by the fuselage (Culver, page 23, l 28- page 24 l 2, and item 112).   

Re claim 36    Referring to the figures and the Detailed Description, Culver, as modified above, discloses:  The aircraft of claim 26, wherein the modular payload section further includes at least one of the following: i) a Disaster Relief Module for Medical Transport (DRA-M); ii) surveillance equipment; iii) an aerial relay station; iv) a radar module; v) a LIDAR module; vi) a chemical dispenser module configured to spray the chemical on underlying terrain in use; vii) a cockpit arranged to accommodate a pilot; or viii) an image capture device.  
(Claim 36 is similar in scope to Claim 13; therefore, Claim 36 is rejected under the same rationale as Claim 13)

Re claim 37    Referring to the figures and the Detailed Description, Culver, as modified above, discloses: The aircraft of claim 26, wherein the first projection further defines an additional storage volume (Culver col. 6, l 37-48 and  fig, 5, unnumbered storage volume above item 98 in the compartment 96).


Allowable Subject Matter 
       Claims 7 and 35  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record including the disclosures above neither anticipates nor renders obvious the above recited combination. 
       As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP ~ 707.07(a).

Response to Arguments
           Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 

                                                                   Conclusion
       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Point of Contact
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642